Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 7/2/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have incorporated the subject matter of claim 17 (now canceled) into independent claim 1.  While this claims was indicated as containing allowable subject matter, further search has led to new prior art rejections which are described below.  Additionally, upon further consideration, the prior art rejection to Oshiyama et al. is maintained.  Applicants specification defines the ortho-position to be that the electron donor D and the electron acceptor A are bonded to two adjacent carbon atoms of the compound represented by formula (I), no matter on the aromatic ring or on the five membered heterocyclic ring.  Based on this definition, compound 78 of Oshiyama et al. satisfies the limitation as two acceptor groups are bonded ortho to each other, and one acceptor group and one donor group are also bonded ortho to each other.  Additionally, claim 16 is subject to a 112(d) rejection as not all of the compounds recited in claim 16 adhere to the newly added limitation regarding the donor and acceptor groups being in an ortho position as required by claim 1.  This Office action is non-final.

Claim Objections
	Claim 1 is objected to.  It would be clearer if the limitation “Formula (I) in ortho-position” is amended to --Formula (I) in an ortho-position--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (J. Org. Chem. 2016, 81, 6525-6634).
Claim 1: Mishra et al. teaches compound 3r (Scheme 2).  Compound 3r is one which anticipates all of the limitations of Formula (I) of claim 1 with X being equal to S, D being equal to a pyrrolo[2,3-b]pyridine group, m being equal to 1, A being equal to a cyano group, n being equal to 1, and the D and A groups being bonded at an ortho-position.  The pyrrolo[2,3-b]pyridine group would be expected to function as a donor owing to the resonance structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The resonance structure on the right (which contributes to the overall bond lengths and angles of the compound on the left) shows that the pyrrolo[2,3-b]pyridine is an electron donor and the cyano group is an electron acceptor.
	Claims 9-14: Claim 9 recites a Markush groups of electron acceptors, of which, cyano-containing substituents are listed.  Claim 11 recites that the cyano-containing substituents .

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavadyan et al. (Antioxidants 2017, 6, 22).
Claims 1, 9 and 11: Tavadyan et al. teaches compounds ATS and ATSe (Scheme 1).  Compounds ATS and ATSe are compounds which anticipate all of the limitations of Formula (I) of claim 1 with X being equal to S or Se, D being equal to NH2, m being equal to 1, A being equal to a cyano group, n being equal to 1, and the D and A groups being bonded at an ortho-position.  Amino groups are known electron donors (from the lone pair on the nitrogen atom) and cyano groups are known electron acceptors and is listed as an electron acceptor group in claims 9 and 11.
Claims 10 and 12-14: Claim 9 recites a Markush groups of electron acceptors, of which, cyano-containing substituents are listed.  Claim 11 recites that the cyano-containing substituents includes -C≡N.  Claims 10 and 12-14 serve to further limit the other Markush groups recited in claim 9.  However, the way that claims 10 and 12-14 are written allow for Tavadyan et al. to be properly relied upon to reject these claims despite not teaching such groups, as claims 10 and 12-14 serve to further limit optional embodiments.

Claims 1, 2, 9-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshiyama et al. (JP-2012089777, cited on Applicants information disclosure statement, filed on 3/2/20).
Oshiyama et al. teaches compound 78, whose structure is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page34).  This compound anticipates Formula (I) of claim 1 with variable X equal to O, variable 
Claims 10 and 12-14: Claim 9 recites a Markush groups of electron acceptors, of which, cyano-containing substituents are listed.  Claim 11 recites that the cyano-containing substituents includes -C≡N.  Claims 10 and 12-14 serve to further limit the other Markush groups recited in claim 9.  However, the way that claims 10 and 12-14 are written allow for Oshiyama et al. to be properly relied upon to reject these claims despite not teaching such groups, as claims 10 and 12-14 serve to further limit optional embodiments.

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (KR 20160057018).
Claims 1, 9 and 11: Compound 93 of Na et al. anticipates formula (I) of claim 1 with variable X equal a diarylamine donor, variable m equal to 1, variable A equal to a –CN acceptor, and variable n equal to 1.  Additionally, the donor and acceptor are bonded in an ortho-position. 
Claims 10 and 12-14: Claim 9 recites a Markush groups of electron acceptors, of which, cyano-containing substituents are listed.  Claim 11 recites that the cyano-containing substituents includes -C≡N.  Claims 10 and 12-14 serve to further limit the other Markush groups recited in claim 9.  However, the way that claims 10 and 12-14 are written allow for Na et al. to be properly relied upon to reject these claims despite not teaching such groups, as claims 10 and 12-14 serve to further limit optional embodiments.

 Allowable Subject Matter
Claims 3-8, 15, 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766